 In the Matter Of-ISADOR PANITZ, DOING BUSINESS UNDER THE TRADENAME AND STYLE OF YALE UNDERWEAR COMPANYandAMALGAMATEDCLOTHING WORKERS OF AMERICA, LOCAL No. 127Case No. C-39AMENDMENT TO ORDERMarch 3, 1937The Board, being, duly advised in the premises, hereby, amends,the order issued April.11, 1936 (1 N. L. R.B. 539, 544), in the aboveentitled case by striking all of Paragraph 3 (b) and inserting.inlieu thereof the following :"(b)Post immediately notices to its employees in conspicuousplaces in its shops stating: (1) that the respondent will cease and,desist in the manner aforesaid, and (2).that such notices will'remainposted for a period of at least thirty (30) consecutive days fromdate of posting."576